Exhibit 10.2
CIGNA LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective as of April 28, 2010)
ARTICLE 1
Statement of Purpose
The CIGNA Long-Term Incentive Plan is intended to:

(a)   Reward the creation of long-term value for CIGNA shareholders by providing
key employees of the Company with an opportunity to acquire an equity interest
in CIGNA Corporation, thereby increasing their personal interest in its
continued success and progress, and aligning their interests with those of its
shareholders;   (b)   Aid the Company in attracting and retaining employees of
exceptional ability;   (c)   Supplement and balance the Company’s salary and
incentive bonus programs in support of CIGNA Corporation’s long-term strategic
plans and financial results;   (d)   Encourage decisions and actions by Company
executives to deliver superior enterprise results, with appropriate
consideration of risk, and that are consistent with the long-range interests of
CIGNA Corporation’s shareholders.

This Plan is an amendment and restatement, as of the Restatement Date, of the
Plan as the Plan was amended and restated effective January 1, 2008. Except as
otherwise provided by the terms of the Plan, this amended and restated Plan
applies to all authorized awards made after the Plan is approved by Company
shareholders.
ARTICLE 2
Definitions
Except as otherwise provided in the Plan or unless the context otherwise
requires, the terms defined below shall have the following meanings under the
Plan:

2.1   “Affiliate” — the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.   2.2   “Beneficial Owner” and “Beneficially Owned” — the meaning
set forth in Rule 13d-3 promulgated under the Exchange Act.   2.3   “Board” —
the board of directors of CIGNA Corporation or any duly authorized committee of
that board.

 

 



--------------------------------------------------------------------------------



 



2.4   “CEO” — the Chief Executive Officer of CIGNA Corporation.   2.5   “Change
of Control” — any of the following:

  (a)   A corporation, person or group acting in concert, as described in
Exchange Act Section 14(d)(2), holds or acquires beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act of a number of
preferred or common shares of CIGNA Corporation having 25% or more of the
combined voting power of CIGNA Corporation’s then outstanding securities; or    
(b)   There is consummated a merger or consolidation of CIGNA Corporation or any
direct or indirect subsidiary of CIGNA Corporation with any other corporation,
other than

  (i)   a merger or consolidation immediately following which the individuals
who constituted the Board of Directors immediately prior thereto constitute at
least a majority of the board of directors of the entity surviving such merger
or consolidation or the ultimate parent thereof, or     (ii)   a merger or
consolidation effected to implement a recapitalization of CIGNA Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CIGNA Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from CIGNA Corporation or its Affiliates) representing 25% or more of the
combined voting power of CIGNA Corporation’s then outstanding securities; or

  (c)   A change occurs in the composition of the Board at any time during any
consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute a majority of the Board. For purposes of the preceding
sentence “Continuity Directors” shall mean those members of the Board who
either: (1) were directors at the beginning of such consecutive 24-month period;
or (2) were elected by, or on nomination or recommendation of, at least a
majority of the Board (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
CIGNA Corporation); or     (d)   The shareholders of CIGNA Corporation approve a
plan of complete liquidation or dissolution of CIGNA Corporation or there is
consummated an agreement for the sale or disposition by CIGNA Corporation of all
or substantially all of CIGNA Corporation’s assets, other than a sale or
disposition by CIGNA Corporation of all or substantially all of CIGNA
Corporation’s assets immediately following which the individuals who constituted
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

 

2



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
CIGNA Corporation immediately following such transaction or series of
transactions.

2.6   “Code” — the Internal Revenue Code of 1986, as amended.   2.7  
“Committee” — the Board’s People Resources Committee or any successor committee
with responsibility for compensation.   2.8   “Common Stock” — the common stock,
par value $0.25 per share, of CIGNA Corporation.   2.9   “Company” — CIGNA
Corporation, a Delaware corporation, and/or its Subsidiaries.   2.10   “Deferred
Compensation Plan” — a Company deferred compensation plan, or another
arrangement of the Company which has been designated by the Committee as a
“Deferred Compensation Plan” for purposes of this Plan.   2.11   “Disability” —
permanent and total disability as defined in Code Section 22(e)(3).   2.12  
“Early Retirement” — a Termination of Employment, after appropriate notice to
the Company, (a) on or after a Participant has reached age 55 (but not age 65)
and attained at least five years of service (as determined under the elapsed
time service counting rules applied by the Company to determine an employee’s
total period of Company service using an adjusted service date), or (b) upon
such terms and conditions approved by the Committee or officers of the Company
designated by the Board or the Committee.   2.13   “Eligible Employee” — a
salaried officer or other key employee of the Company.   2.14   “Exchange Act” —
the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------



 



2.15   “Expiration Date” — the last date, specified in an Option or SAR grant,
on which an Option or SAR may be exercised.   2.16   “Fair Market Value” — the
average of the highest and lowest quoted selling prices as reported on the
Composite Tape (or any successor method of publishing stock prices) as of 4:00
p.m. Eastern time (or such other time as trading on the New York Stock Exchange
may close) on the date as of which any determination of stock value is made. If
the Composite Tape (or any successor publication) is not published on that date,
the determination will be made on the next preceding date of publication. In the
absence of reported Common Stock sales, the Committee will determine Fair Market
Value by taking into account all facts and circumstances the Committee deems
relevant, subject to the requirements of Code Section 409A.   2.17   “Incentive
Stock Option” — an Option described by Code Section 422(b).   2.18  
“Nonqualified Option” — an Option that is not an Incentive Stock Option.   2.19
  “Option” — a right granted under Article 5 to purchase one or more shares of
Common Stock.   2.20   “Participant” — an Eligible Employee who has received an
award under the Plan.   2.21   “Payment” — the compensation due a Participant,
or Participant’s estate, under Article 10 of the Plan on account of a grant of
Performance Shares or Units.   2.22   “Payment Date” — the date that a
Qualifying Plan payment is made (or would have been made if not deferred under
Section 9.3).   2.23   “Peer Group” — a group of companies, selected by the
Committee, whose financial performance is compared to CIGNA Corporation’s.  
2.24   “Performance Measures” — the measures to be used to assess the Company’s
performance with respect to Restricted Stock subject to performance conditions,
Strategic Performance Units and Strategic Performance Shares. The measures shall
be one or more of the following: earnings (total or per share); net income
(total or per share); growth in net income (total or per share); income from
selected businesses (total or per share); growth in net income or income from
selected businesses (total or per share); pre-tax income or growth in pre-tax
income; profit margins; revenues; revenue growth; premiums and fees; growth in
premiums and fees; membership; membership growth; market share; change in market
share; book value; total shareholder return; stock price; change in stock price;
market capitalization; change in market capitalization; return on market value;
shareholder equity (total or per share); return on equity; assets; return on
assets;

 

4



--------------------------------------------------------------------------------



 



    capital; return on capital; economic value added; market value added; cash
flow; change in cash flow; expense ratios or other expense management measures;
medical loss ratio; ratio of claims or loss costs to revenues; satisfaction –
customer, provider, or employee; service quality; productivity ratios or other
measures of operating efficiency; and accuracy of claim processing or other
measures of operational effectiveness. The Committee may specify any reasonable
definition of the measures it uses. Such definitions may provide for reasonable
adjustments to the measures and may include or exclude items, including but not
limited to: realized investment gains and losses; special items identified in
the company’s reporting; extraordinary, unusual or non-recurring items; effects
of accounting changes, currency fluctuations, acquisitions, divestitures,
reserve strengthening, or financing activities; expenses for restructuring or
productivity initiatives; and other non-operating items.   2.25   “Performance
Objectives” — the written objective performance goals applicable to performance
conditions for Restricted Stock granted under Section 7.3 or Strategic
Performance Shares or Strategic Performance Units granted under Section 10.1. To
the extent required by Code Section 162(m), the Performance Objectives shall be
stated in terms of one or more Performance Measures. Performance Objectives may
be stated separately for one or more of the Participants, collectively for the
entire group of Participants, or in any combination of the two. Performance
Objectives may be for the Company as a whole, for one or more of its
subsidiaries, business units, lines of business or for any combination of the
foregoing and may be absolute or may require comparing the Company’s financial
performance to that of a Peer Group or of a specified index or indices, or be
based on a combination of the foregoing. Except as prohibited by Code
Section 162(m), if CIGNA Corporation is involved in a merger, acquisition or
divestiture transaction (even if it does not constitute a Change of Control),
the Committee may, in its sole discretion, adjust or modify completely the
Performance Measures, and/or Performance Objectives if the transaction has any
material affect on the Company’s ability to apply the Performance Measures, or
meet the Performance Objectives, established at the time of grant.   2.26  
“Performance Period” — the period, specified by the Committee, during which
Performance Objectives applicable to Strategic Performance Shares or Strategic
Performance Units are measured.   2.27   “Person” — the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (a) CIGNA Corporation or
any of its Subsidiaries, (b) a trustee or other fiduciary holding securities
under an employee benefit plan of CIGNA Corporation or any of its Affiliates,
(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of CIGNA Corporation in substantially the same proportions as their
ownership of stock of CIGNA Corporation.

 

5



--------------------------------------------------------------------------------



 



2.28   “Plan” — the CIGNA Long-Term Incentive Plan.   2.29   “Prior Plan” — the
CIGNA Long-Term Incentive Plan as restated effective January 1, 2000 and as
further amended and restated through January 1, 2008 and, unless otherwise
provided under the terms of this Plan, the CIGNA Corporation Stock Plan as
adopted effective May 1, 1991, and as amended thereafter.   2.30   “Qualifying
Plan” — any Company bonus plan, short-term or long-term incentive compensation
plan, any other incentive compensation arrangement or any supplemental
retirement benefit plan that is not tax qualified under the Code. Except with
respect to payment of Performance Shares or Units in the form of Common Stock,
this Plan shall not be a Qualifying Plan.   2.31   “Restatement Date” –
April 28, 2010, or, if later, the date Company shareholders approve this amended
and restated Plan.   2.32   “Restricted Period” — the period during which Common
Stock is subject to restrictions under Section 7.2.   2.33   “Restricted Stock”
— Common Stock granted under Article 7 that remains subject to a Restricted
Period.   2.34   “Retirement” — a Participant’s Termination of Employment, after
appropriate notice to the Company, on or after a Participant has reached age 65
and attained at least five years of service (as determined under the elapsed
time service counting rules applied by the Company to determine an employee’s
total period of Company service using an adjusted service date) or upon such
other terms and conditions approved by the Committee, or officers of the Company
designated by the Board or the Committee.   2.35   “SAR” — a stock appreciation
right granted under Article 6.   2.36   “SEC” — the Securities and Exchange
Commission.   2.37   “Strategic Performance Share” or “Performance Share” — an
amount of incentive opportunity available for award to a Participant for a
specified Performance Period, with a value equal to the Fair Market Value of one
share of Common Stock.   2.38   “Strategic Performance Unit” or “Unit” — the
smallest amount of incentive opportunity available for award to a Participant
for a specified Performance Period, with a target value of $75.00 per Unit
unless a different target value is established by the Committee at the time a
Unit award is made.

 

6



--------------------------------------------------------------------------------



 



2.39   “Subsidiary” — any corporation of which more than 50% of the total
combined voting power of all classes of stock entitled to vote, or other equity
interest, is directly or indirectly owned by CIGNA Corporation; or a
partnership, joint venture or other unincorporated entity of which more than a
50% interest in the capital, equity or profits is directly or indirectly owned
by CIGNA Corporation; provided that such corporation, partnership, joint venture
or other unincorporated entity is included in the Company’s consolidated
financial statements under generally accepted accounting principles.   2.40  
“Termination for Cause” — a Termination of Employment initiated by the Company
on account of the conviction of an employee of a felony involving fraud or
dishonesty directed against the Company.   2.41   “Termination of Employment” —
the termination of the Participant’s employment relationship with the Company
(unless otherwise expressly provided by the Committee) or a transaction by which
the Participant’s employing Company ceases to be a Subsidiary.   2.42  
“Termination Upon a Change of Control” — a Termination of Employment upon or
within two years after a Change of Control (a) initiated by the Company or a
successor other than a Termination for Cause or (b) initiated by a Participant
after determining in the Participant’s reasonable judgment that there has been a
material reduction in the Participant’s authority, duties or responsibilities,
any reduction in the Participant’s compensation, or any change caused by the
Company in the Participant’s office location of more than 35 miles from its
location on the date of the Change of Control.   2.43   “Vesting Percentage” —
the ratio, determined by the Committee, of Performance Shares payable under
Section 10.3 to Performance Shares granted under Section 10.1.

ARTICLE 3
Participation
3.1 Participation. An Eligible Employee who receives an authorized award under
the Plan shall become a Participant upon receipt of the award.
3.2 Directors. Members of the Board who are not employed by the Company are not
eligible to participate in the Plan.

 

7



--------------------------------------------------------------------------------



 



ARTICLE 4
Authorized Incentive Awards
4.1 Authorized Awards. The Plan’s authorized awards are: (a) Options (including
Incentive Stock Options); (b) SARs; (c) Restricted Stock; (d) dividend
equivalent rights; (e) Common Stock in lieu of cash or other awards payable
under a Qualifying Plan; (f) Strategic Performance Shares; and (g) Strategic
Performance Units.
4.2 General Powers of the Committee. Subject to the requirements of the Plan and
Delaware law, the Committee may in its sole discretion select Participants,
grant them any authorized awards in amounts and combinations, and upon terms and
conditions, as it shall determine, and exercise any other authority granted to
the Committee under the Plan. The Committee may delegate to the CEO or the CEO’s
designee any such authority; however, no power or authority delegated by the
Committee under the Plan may be exercised (a) to affect the terms and conditions
of an award made to anyone subject to the requirements of Section 16(a) of the
Exchange Act or (b) as to matters reserved to the Board under the Delaware
General Corporation Law.
4.3 General Powers of the CEO. Subject to the requirements of Delaware law, the
CEO shall have the authority and discretion to select Participants and grant
them any authorized awards in amounts and combinations and upon terms and
conditions as the CEO shall determine, subject to the same limitations and
provisions that apply under the Plan to the Committee, and also subject to the
following:

(a)   The CEO may not grant any awards to or for the benefit of (1) members of
the Board or (2) anyone subject to the requirements of Exchange Act
Section 16(a);

(b)   The CEO must be a member of the Board when the CEO grants any award under
the Plan and must be properly empowered by the Board to grant such award; and

(c)   The total number of shares of Common Stock which may be issued pursuant to
awards granted under this Section 4.3 is limited to a maximum of 10% of the
number of shares of Common Stock authorized to be issued under the Plan.

4.4 Term Limit. No awards may be made under this Plan after December 31, 2019.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 5
Stock Options
5.1 General. Subject to any Plan limitations and provisions, the Committee may
grant Options to Eligible Employees upon terms and conditions that it may
establish, including restrictions on the right to exercise Options. However, no
Option shall be exercisable by a Participant within one year after the Option
grant date, except as provided under the Plan or the terms of the Option grant
upon a Participant’s Termination of Employment due to death, Disability, Early
Retirement or Retirement or a Participant’s Termination Upon a Change of
Control.
5.2 Option Price. The exercise price per share of any Option shall not be less
than the Fair Market Value on the grant date. The Option price may be paid in
cash or, if the Committee so provides, in Common Stock. Common Stock used to pay
the Option price shall be valued using the Fair Market Value on the Option
exercise date.
5.3 Maximum Term. No Expiration Date shall be more than 10 years after the
Option grant date. Under Section 5.5, an Option may expire earlier than the
Expiration Date specified in the Option grant.
5.4 Leave of Absence. Unless otherwise expressly provided by the Committee, no
Option may be exercised during a leave of absence except to the extent
exercisable immediately before the start of the leave. Termination of Employment
during a leave of absence shall be treated under Section 5.5 the same as
Termination of Employment during a period of active employment.
5.5 Expiration of Options.

(a)   Except as provided elsewhere in Section 5.5, any outstanding Option held
by a Participant at Termination of Employment shall expire on the date of
Termination of Employment.   (b)   Any outstanding Option held by a Participant
at Termination Upon a Change of Control shall:

  (1)   Become exercisable no later than the date of the Participant’s
Termination of Employment to the extent not already exercisable; and

  (2)   Expire on the earlier of 3 months from the date of Termination of
Employment or the Expiration Date.

(c)   Any outstanding Option held by a Participant at Termination of Employment
due to death, Disability, Early Retirement or Retirement shall become or remain
exercisable in accordance with the terms and conditions established by the
Committee at the time of grant.

 

9



--------------------------------------------------------------------------------



 



5.6 No Repricing; No Automatic Option Grants (Reloads). Without prior approval
of CIGNA Corporation shareholders, the Committee may not:

(a)   Cancel a previously granted Option and grant a replacement Option if the
new Option exercise price is lower than that of the canceled Option;

(b)   Provide for any automatic grant of a new Option upon a Participant’s
exercise of any Option granted under the Plan;

(c)   Except in connection with a corporate transaction involving CIGNA
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares),
(i) amend the terms of an Option to reduce the Option exercise price, or (ii) to
the extent the exercise price of an Option exceeds the Fair Market Value of a
share of Common Stock, cancel, exchange, substitute, buyout or surrender an
outstanding Option in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Option; or  
(d)   Take any other action that could constitute a repricing.

5.7 Incentive Stock Options. The following terms and conditions shall apply to
any Options granted under the Plan that are identified as Incentive Stock
Options.

(a)   Incentive Stock Options may be granted only to Eligible Employees who are
employed by CIGNA Corporation or a corporation that is either a direct
Subsidiary or an indirect Subsidiary through an unbroken chain of corporations.
  (b)   No Incentive Stock Option may be granted after December 31, 2019.

(c)   No Incentive Stock Option may be granted to any person who, at the time of
grant, owns (or is deemed to own under Code Section 424(d)) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of CIGNA Corporation or a Subsidiary, unless the
Option exercise price is at least 110% of the Fair Market Value on the grant
date of the stock subject to the Option and the Option by its terms is not
exercisable after the expiration of five years after the Option grant date.

(d)   To the extent that the aggregate Fair Market Value of stock with respect
to which the Incentive Stock Options first become exercisable by a Participant
in any calendar year exceeds $100,000 (taking into account both Common Stock
subject to the Incentive Stock Options under this Plan and stock subject to
Incentive Stock Options under all other Company plans, if any), such Options
shall be treated as Nonqualified Options. For this purpose the Fair Market Value
of the stock subject to Options shall be determined as of the date the Options
were awarded. In reducing the number of options treated as Incentive Stock
Options to meet the $100,000 limit, the most recently granted Options shall be
reduced first. To the extent a reduction of simultaneously granted Options is
necessary to meet the $100,000 limit, the Committee may, in the manner and to
the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an Incentive Stock
Option.

 

10



--------------------------------------------------------------------------------



 



(e)   Any grant of Incentive Stock Options shall include whatever terms and
conditions are required to meet the requirements of Code Section 422.

ARTICLE 6
Stock Appreciation Rights
6.1 General. Subject to any Plan limitations and provisions, the Committee may
grant SARs to Eligible Employees upon terms and conditions it may establish,
including restrictions on the right to exercise SARs. However, no SAR shall be
exercisable by a Participant within one year after the SAR grant date, except as
provided under the Plan or the terms of the SAR grant upon a Participant’s
Termination of Employment due to death, Disability, Early Retirement or
Retirement or a Participant’s Termination Upon a Change of Control.
6.2 Maximum Term. No SAR shall be exercisable more than 10 years after the SAR
grant date. Under Section 6.5, an SAR may expire earlier than the expiration
date specified in the SAR grant.
6.3 SAR Exercise. The SAR shall entitle the Participant to receive upon exercise
of the SAR, without payment to the Company, a whole number of shares of Common
Stock determined by multiplying (a) and (b) and dividing the result by (c):

(a)   Total number of shares subject to the SAR that the Participant designates
for SAR exercise, up to the maximum number available for exercise as of the SAR
exercise date;

(b)   Excess of (1) the Fair Market Value of a share of Common Stock on the SAR
exercise date over (2) the Fair Market Value of a share of Common Stock on the
grant date of the SAR; and   (c)   Fair Market Value of a share of Common Stock
on the SAR exercise date.

Any fractional share of Common Stock resulting from this calculation shall be
ignored.
The Committee may provide that, instead of issuing shares upon the SAR exercise,
the Company shall pay cash equal to the Fair Market Value, on the SAR exercise
date, of some or all the shares that would otherwise be issued upon the SAR
exercise.

 

11



--------------------------------------------------------------------------------



 



Upon exercise of an SAR, the number of shares that the Participant designates
for exercise will be subtracted from the number of shares available under the
SAR immediately before the SAR exercise to determine the remaining number of
shares, if any, that the Participant may designate for any future exercise of
the SAR.
6.4 Leave of Absence. Unless otherwise expressly provided by the Committee, no
SAR may be exercised during a leave of absence except to the extent exercisable
immediately before the start of the leave. Termination of Employment during a
leave of absence shall be treated under Section 6.5 the same as Termination of
Employment during a period of active employment.
6.5 Expiration of SARs.

(a)   Except as provided elsewhere in Section 6.5, any outstanding SAR held by a
Participant at Termination of Employment shall expire on the date of Termination
of Employment.   (b)   Any outstanding SAR held by a Participant at Termination
Upon a Change of Control shall:

  (1)   Become exercisable no later than the date of the Participant’s
Termination of Employment to the extent not already exercisable; and

  (2)   Expire on the earlier of 3 months from the date of Termination of
Employment or the SAR Expiration Date.

(c)   Any outstanding SAR held by a Participant at Termination of Employment due
to death, Disability, Early Retirement or Retirement shall become or remain
exercisable in accordance with the terms and conditions established by the
Committee at the time of grant.

6.6 No Repricing; No Automatic SAR Grants (Reloads). Without prior approval of
CIGNA Corporation shareholders, the Committee may not:

(a)   Cancel a previously granted SAR and grant a replacement SAR if the Fair
Market Value on date of grant of the new SAR is lower than the Fair Market Value
on date of grant of the canceled SAR;

(b)   Provide for any automatic grant of a new SAR upon a Participant’s exercise
of any SAR granted under the Plan;

 

12



--------------------------------------------------------------------------------



 



(c)   Except in connection with a corporate transaction involving CIGNA
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares),
(i) amend the terms of an SAR to reduce the SAR exercise price, or (ii) to the
extent the exercise price of an SAR exceeds the Fair Market Value of a share of
Common Stock, cancel, exchange, substitute, buyout or surrender an outstanding
SAR in exchange for cash, other awards or Options or SARs with an exercise price
that is less than the exercise price of the original SAR; or   (d)   Take any
other action that could constitute a repricing.

ARTICLE 7
Restricted Stock Grants
7.1 General. Subject to any limitations and provisions in the Plan, the
Committee may grant Restricted Stock to Eligible Employees upon terms and
conditions it may establish. The consideration for a Restricted Stock grant may
be solely in the form of the recipient’s services rendered to the Company, or it
may be any other lawful form of consideration the Committee may determine.
7.2 Restricted Period. Except as provided below, Restricted Stock shall not be
sold, transferred, assigned, pledged or otherwise disposed of by the Participant
during the Restricted Period established by the Committee. The Committee may
establish different Restricted Periods and different restriction terms for
shares contained in a single Restricted Stock grant. No more than 5% of the
Restricted Stock granted under the Plan shall have a Restricted Period less than
three years.
7.3 Performance Conditions. The Committee may grant Restricted Stock that is
subject to performance conditions, as follows:

(a)   Restricted Stock may automatically be forfeited to the Company at the end
of the Restricted Period unless, and to the extent that, the Company meets
specified Performance Objectives; or

(b)   The Restricted Period applicable to Restricted Stock may end earlier if,
and to the extent that, the Company meets specified Performance Objectives, but
no earlier than one year after the date of grant.

If the Committee grants Restricted Stock subject to performance conditions, at
the time of grant the Committee shall establish in writing the applicable
Performance Measures, Performance Objectives, vesting schedule and, if the
Performance Objectives require comparing the Company’s financial results to
those of a Peer Group, the composition of the Peer Group. To the extent required
by Code Section 162(m), before the vesting of any Restricted Stock subject to
performance conditions, the Committee shall certify in writing that the
Performance Objectives established at time of grant have been met. The Committee
may establish different performance conditions for shares contained in a single
Restricted Stock grant. No Eligible Employee may receive more than 450,000
shares of Restricted Stock with performance conditions during any calendar year.
In the event of a stock dividend, stock split, or other subdivision or
combination of the Common Stock, effective as the date of such dividend, split,
subdivision or combination, the maximum number of shares of Restricted Stock
that may be awarded in any calendar year shall be adjusted proportionately in
accordance with Section 12.1.

 

13



--------------------------------------------------------------------------------



 



7.4 Issuance; Voting Rights; Dividends. Restricted Stock granted to a
Participant shall be issued by the Company as of the date of the grant. During
the Restricted Period, the Participant shall be entitled to vote the shares. The
Committee may provide for the current or deferred payment, as described below,
of dividends on shares of Restricted Stock to the holders of such shares. Unless
the Committee (or CEO) provides in the applicable Restricted Stock grant
document at the time of grant that dividend payments are to be deferred, such
payments will be made at least annually in each year that the Restricted Stock
is outstanding in an amount equal to the number of shares of outstanding
Restricted Stock multiplied by the amount of any dividend declared and paid on
one share of Common Stock in that year, to the extent the Restricted Stock is
outstanding on each such dividend record date. Restricted Stock shall be
considered outstanding for this purpose until the earlier of the lapse of the
applicable Restricted Period or the date the Restricted Stock is forfeited under
the terms of the Plan. If the Committee (or CEO) provides that dividend payments
are to be deferred, the Committee (or CEO) shall specify in the grant document
the time and form of payment of the deferred dividends in a manner that complies
with the requirements of Code Section 409A and the regulations thereunder.
Shares issued as a result of stock dividends, splits or reclassifications, to
the extent the issued shares relate to Restricted Stock, shall be subject to the
same limitations, restrictions and provisions that are applicable to the related
Restricted Stock.
7.5 Termination of Employment.

(a)   Except as provided below, Restricted Stock (and all related rights) held
by a Participant at Termination of Employment during a Restricted Period shall
be forfeited to the Company immediately upon Termination of Employment (unless
otherwise expressly provided by the Committee).

(b)   If a Participant’s Termination of Employment during a Restricted Period is
due to Early Retirement or Retirement, the Committee or its designee (in the
sole discretion of either) may provide before the Participant’s Termination of
Employment that the Restricted Period applicable to any Restricted Stock (other
than Restricted Stock granted pursuant to Section 7.3(a)) held by the
Participant shall lapse immediately upon the Participant’s Termination of
Employment.

(c)   If a Participant’s Termination of Employment during a Restricted Period is
a Termination Upon a Change of Control or is due to death or Disability, the
Restricted Period applicable to any Restricted Stock held by the Participant
shall lapse immediately on date of Termination of Employment.

 

14



--------------------------------------------------------------------------------



 



7.6 Leave of Absence. The Committee shall determine the effect of approved
leaves of absence on applicable Restricted Periods. No Restricted Period,
however, may lapse during an approved leave of absence unless expressly provided
by the Committee.
ARTICLE 8
Dividend Equivalent Rights
8.1 General. Subject to the limitations and provisions of the Plan, the
Committee may grant dividend equivalent rights to Eligible Employees upon terms
and conditions it may establish. The consideration for stock issued pursuant to
dividend equivalent rights may be solely in the form of the recipient’s services
rendered to the Company, or it may be any other lawful form of consideration as
the Committee may determine.
8.2 Rights and Options, SARs, Performance Shares or Units. No dividend
equivalent rights may be granted with respect to any Option, SAR, Strategic
Performance Share or Strategic Performance Unit granted under the Plan.
8.3 Nature of Rights. The right shall entitle a holder to receive, for a period
of time determined by the Committee and specified in the applicable grant
document at the time of grant of such right, a payment or payments, as described
in Section 8.4.
8.4 Payments. The Committee shall determine at time of grant whether payment
pursuant to a right shall be made in cash or Common Stock, or a combination of
both. Unless the Committee (or CEO) provides in the applicable grant document
that payments are to be deferred, payments will be made at least annually in
each year that the right is outstanding in an amount equal to the number of
outstanding rights multiplied by the amount of any dividend declared and paid on
one share of Common Stock in that year, to the extent the right is outstanding
on each such dividend record date. A dividend equivalent right shall cease to be
outstanding on the earlier of the end of the time period specified by the
Committee in the applicable grant document or the date such right is forfeited
under the terms of the Plan. If the Committee (or CEO) provides that the
payments are to be deferred, the Committee (or CEO) shall specify in the grant
document the time and form of payment in a manner that complies with the
requirements of Code Section 409A and the regulations thereunder.
8.5 Termination of Employment. Any dividend equivalent right held by a
Participant at Termination of Employment for any reason shall be forfeited to
the Company immediately upon Termination of Employment, unless otherwise
expressly provided by the Committee.

 

15



--------------------------------------------------------------------------------



 



ARTICLE 9
Common Stock in Place of Other Awards
9.1 General. The Committee may grant an Eligible Employee Common Stock instead
of all or a portion (determined by the Committee) of an award otherwise payable
under a Qualifying Plan. The grant shall be for a number of shares of Common
Stock that have an aggregate Fair Market Value, determined as of the Payment
Date, that most closely approximates, but does not exceed, the dollar amount of
the award being replaced by the Common Stock if made in cash.
9.2 Death; Termination of Employment. Unless the Committee, in its sole
discretion, provides otherwise, a Common Stock grant approved under Section 9.1
for a Participant whose Termination of Employment occurs before the Payment Date
shall still be granted. If the reason for Termination of Employment is the
Participant’s death, however, the Common Stock grant shall automatically be
canceled, and the award payment shall be made in accordance with the terms of
the Qualifying Plan.
9.3 Deferral of Payments. A Common Stock grant approved under Section 9.1 shall
be deferred if the Participant had made a timely election to defer the
underlying award under a Deferred Compensation Plan, subject to the provisions
of the Deferred Compensation Plan and Code Section 409A, if applicable. Common
Stock that would have been issued but for deferral under this provision shall be
issued under this Plan at the end of the deferral period.
ARTICLE 10
Strategic Performance Units; Strategic Performance Shares
10.1 Award of Units and Shares.

(a)   The Committee may in its sole discretion grant Strategic Performance
Shares, Strategic Performance Units or both to Eligible Employees selected for
participation for a Performance Period.

(b)   The Committee, the CEO or the CEO’s designee may grant Strategic
Performance Shares (subject to the requirements of Delaware law), Strategic
Performance Units, or both to a person who becomes an Eligible Employee during a
Performance Period as long as any such grant made by the CEO or the CEO’s
designee is (1) in accordance with guidelines approved by the Committee or
(2) subject to ratification by the Committee before any resulting Payment is
made.

(c)   During any calendar year an Eligible Employee may receive no more than
500,000 Performance Shares or 250,000 Units. When an Eligible Employee receives
a combination of Performance Shares and Units, each Unit awarded shall reduce
the maximum number of awardable Performance Shares by two and every two
Performance Shares awarded shall reduce the maximum number of awardable Units by
one. That is, the Performance Shares-to-Units parity ratio shall be 2 to 1. For
example, if an Eligible Employee is awarded 50,000 Units in a calendar year, the
maximum number of awardable Performance Shares the Eligible Employee could
receive for that year is 400,000.

 

16



--------------------------------------------------------------------------------



 



(d)   In the event of a stock dividend, stock split, or other subdivision or
combination of the Common Stock, effective as the date of such dividend, split,
subdivision or combination, the maximum number of Performance Shares that may be
awarded in any calendar year, and the Performance Shares-to-Units parity ratio
described in Section 10.1(c), shall be adjusted proportionately in accordance
with Section 12.1.

10.2 Performance Goals; Financial Measures. When the Committee grants
Performance Shares or Units for a particular Performance Period, it shall:

(a)   Establish in writing the Performance Objectives and the Performance
Measures applicable to the Performance Period;

(b)   Determine the length of the Performance Period and, if the Performance
Objectives require comparing the Company’s financial results to those of a Peer
Group, the composition of the Peer Group; and

(c)   Determine the formula or method for determining the Vesting Percentage for
Performance Shares and the value of Units.

10.3 Vesting Percentage; Value of Units. After the close of the Performance
Period, the Committee will determine the preliminary Vesting Percentage and/or
Unit value based on the applicable formula or method under Section 10.2(c). The
preliminary Vesting Percentage and/or Unit value may be adjusted downward by the
Committee based upon the Committee’s evaluation of CIGNA Corporation’s strategic
accomplishments over the Performance Period. The final Vesting Percentage shall
not exceed 200%, and the final Unit value shall not exceed $200.00. To the
extent required by Code Section 162(m), before Payment of any Performance Share
or Unit, the Committee shall certify in writing that the Vesting Percentage or
Unit value for the Performance Period is based on the attainment of the
pre-established Performance Objectives for the Performance Period.
10.4 Performance Share or Unit Payment.

(a)   After the Committee has determined the Vesting Percentage or Unit value
for a Performance Period and subject to Sections 10.5 and 10.6, the Company
shall make Payments to Participants to whom Performance Shares or Units were
granted for the Performance Period.

(b)   Payment to a Participant for a grant of Performance Shares shall equal
(1) the number of Performance Shares granted to the Participant multiplied by
(2) the Vesting Percentage determined under Section 10.3. This product shall be
multiplied by the Fair Market Value of Common Stock on the date the Committee
determines the Vesting Percentage, to the extent the Committee provides for
payment of Performance Shares in cash.

 

17



--------------------------------------------------------------------------------



 



(c)   Payment to a Participant for a grant of Units shall equal the number of
Units granted to the Participant multiplied by the Unit value determined under
Section 10.3.

(d)   Notwithstanding the above, the Committee in its sole discretion may reduce
the amount of any Payment to any Participant or eliminate entirely the Payment
to any Participant. The Committee’s authority under this Section 10.4(d) shall
expire immediately upon a Change of Control.

10.5 Eligibility for Payments.

(a)   Except as described in Section 10.5(b), (c) and (d), a Participant shall
be eligible to receive a Payment for a Performance Period under Section 10.4
only if the Participant has been employed by the Company continuously from the
date of Participant’s grant of Performance Shares and/or Units through the date
of Payment.

(b)   For the purposes of this Section 10.5, a leave of absence of less than
three months’ duration with the approval of the Company is not considered to be
a break in continuous employment. In the case of a leave of absence of three
months or longer, the Committee shall determine whether or not the leave of
absence constitutes a break in continuous employment for purposes of a Payment.

(c)   If the employment of a Participant is terminated by reason of Early
Retirement, Retirement, death or Disability after receipt of a Performance Share
or Unit grant, but before the related Payment is made, the Committee or its
designee shall determine whether a Payment under Section 10.4 shall be made to
or on behalf of such Participant, and whether the Payment, if made, shall be in
full or prorated based on factors determined in the sole discretion of the
Committee or its designee. Any such Payment shall be made to the Participant or
the Participant’s estate in accordance with Section 10.6.

(d)   In the event of a Participant’s Termination Upon a Change of Control, all
of the Participant’s outstanding Performance Share and Units as of the date of
the Participant’s Termination Upon a Change of Control shall be paid in
accordance with Section 10.6.

(e)   In the case of Units described in Section 10.5(d), the value of each Unit
shall be the greatest of:

  (1)   The Unit target value;

 

18



--------------------------------------------------------------------------------



 



  (2)   The highest value established by the Committee for any Unit Payments
made to any Participants during the twelve-month period immediately preceding
the date of Participant’s Termination Upon a Change of Control; or

  (3)   The average of the highest values established by the Committee for the
last two Unit Payments made to any Participants before the Participant’s
Termination Upon a Change of Control.

(f)   In the case of Performance Shares described in Section 10.5(d), the
applicable Vesting Percentage shall be the greatest of:

  (1)   100%;

  (2)   The Vesting Percentage for the Performance Period that ended immediately
before the Participant’s Termination Upon a Change of Control; or

  (3)   The average of the Vesting Percentages established by the Committee for
the last two Performance Periods that ended before the Participant’s Termination
Upon a Change of Control.

10.6 Time and Form of Payment.

(a)   Unless otherwise provided at the time of award, Payments shall be made in
the year following the close of the Performance Period. Payments shall be made
in a single lump sum in the form of cash, shares of Common Stock, or a
combination of these forms of Payment, as determined by the Committee in its
sole discretion.

(b)   If a Payment is made wholly or partially in shares of Common Stock, the
Payment shall be made in a number of whole shares. That number of shares shall
have an aggregate Fair Market Value that most closely approximates, but does not
exceed, the dollar amount of the Payment if made in cash.

ARTICLE 11
Shares Authorized under the Plan
11.1 Maximum Number Authorized.

(a)   The number of shares of Common Stock that, prior to the Restatement Date,
were authorized to be issued pursuant to Options, SARs, rights, grants or other
awards under the Prior Plan is (a) 75 million shares under the CIGNA Long-Term
Incentive Plan, plus (b) any shares remaining on April 27, 2005 of the
30 million shares authorized under the CIGNA Corporation Stock Plan.

 

19



--------------------------------------------------------------------------------



 



(b)   The number of shares of Common Stock authorized to be issued pursuant to
Options, SARs, rights, grants or other awards made under this Plan from and
after the Restatement Date shall be 6.6 million shares plus the number of:

  (1)   shares reserved for issuance upon exercise of Options granted under
Prior Plans, to the extent the Options are outstanding on March 5, 2010, and
subsequently expire or are canceled or surrendered;

  (2)   shares reserved for issuance under Article 9 upon vesting of restricted
stock units granted under Qualifying Plans, to the extent the restricted stock
units are outstanding on March 5, 2010, and subsequently expire or are canceled
or surrendered; and

  (3)   shares of Restricted Stock granted under Prior Plans, to the extent the
applicable Restricted Period has not expired as of March 5, 2010 and the
Restricted Stock is subsequently forfeited under Section 7.5 or is otherwise
surrendered to the Company before the Restricted Period expires.

However, shares granted, or reserved prior to April 27, 2005 for issuance, under
the CIGNA Corporation Stock Plan shall not be included among the shares
authorized under paragraphs (1), (2) and (3) above to be issued from and after
the Restatement Date.

(c)   Prior to the Restatement Date, the maximum aggregate number of shares that
could be issued as Incentive Stock Options was 30 million. The maximum aggregate
number of shares that may be issued as Incentive Stock Options under this Plan
from and after the Restatement Date is 2 million.

(d)   Prior to the Restatement Date, no more than nine million shares could be
awarded or granted, from and after April 27, 2005, under Articles 7, 8, 9 and 10
in the form of Common Stock. Effective as of the Restatement Date, the preceding
limit shall be replaced by the share counting rules under Section 11.3(a).

11.2 Maximum Number Per Participant. The aggregate number of shares of Common
Stock subject to Options and SARs that may be granted during any calendar year
to any individual shall be limited to 1 million.
11.3 Share Counting.

(a)   Subject to the other provisions of Section 11.3, the following rules shall
apply in determining whether shares of Common Stock remain available for
issuance under Section 11.1(a) of the Plan.

 

20



--------------------------------------------------------------------------------



 



  (1)   Each share reserved for issuance upon exercise of any Option or SAR
granted under the Plan shall reduce the number of remaining authorized shares by
one, provided that an SAR that may be settled only in cash shall not reduce the
number of authorized shares.

  (2)   Each share of Common Stock awarded under Articles 7, 8, 9 or 10 of the
Plan, up to the Applicable Limit (described below in Section 11.3(a) (4)), shall
reduce the number of authorized shares by one.

  (3)   Each share of Common Stock awarded under Articles 7, 8, 9 or 10 of the
Plan in excess of the Applicable Limit shall reduce the number of authorized
shares by one and one-half.

  (4)   The “Applicable Limit” is 2.8 million shares plus any shares described
in Section 11.1(b)(2) and (3).

(b)   The following shall not reduce the number of authorized shares of Common
Stock available for issuance under this Plan:

  (1)   Common Stock reserved for issuance upon exercise or settlement, as
applicable, of awards granted under the Plan, to the extent the awards expire or
are canceled or surrendered;

  (2)   Restricted Stock granted under the Plan, to the extent such Restricted
Stock is forfeited under Section 7.5 or is otherwise surrendered to the Company
before the Restricted Period expires;

  (3)   Common Stock reserved, upon the grant of restricted stock units under
any Qualifying Plans, for issuance under Article 9 when such restricted stock
units vest, to the extent the restricted stock units are forfeited, canceled or
surrendered; and     (4)   Awards, to the extent the payment is actually made in
cash.

(c)   The following shares shall not become available for issuance under the
Plan:

  (1)   Shares tendered by Participants as full or partial payment to the
Company upon exercise of Options granted under this Plan;

  (2)   Shares reserved for issuance upon grant of SARs, to the extent the
number of reserved shares exceeds the number of shares actually issued upon
exercise of the SARs; and

  (3)   Shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the lapse of restrictions on
Restricted Stock or the exercise of Options or SARs granted under the Plan or
upon any other payment or issuance of shares under the Plan.

 

21



--------------------------------------------------------------------------------



 



11.4 No Fractional Shares. No fractional shares of Common Stock shall be issued,
accepted as payment of an Option exercise price or remitted to meet
tax-withholding obligations under the Plan.
11.5 Source of Shares. Common Stock may be issued from authorized but unissued
shares or out of shares held in CIGNA Corporation’s treasury, or both.
ARTICLE 12
Antidilution Provisions
Except as expressly provided under the Plan, the following provisions shall
apply to all shares of Common Stock (including Restricted Stock) authorized for
issuance and all Options and SARs granted under the Plan:
12.1 Stock Dividends, Splits, Etc. In the event of a stock dividend, stock
split, or other subdivision or combination of the Common Stock:

(a)   The number of authorized shares of Common Stock, and any numerical share
limits, under the Plan will be adjusted proportionately; and

(b)   There will be a proportionate adjustment in: the number of shares of
Common Stock subject to unexercised stock Options and SARs; the per share Option
and SAR exercise price (but without adjustment to the aggregate Option or SAR
exercise price); the number of shares of Restricted Stock outstanding; and the
number of Strategic Performance Shares outstanding.

12.2 Merger, Exchange or Reorganization. If the outstanding shares of Common
Stock are changed or converted into, exchanged or exchangeable for, a different
number or kind of shares or other securities of CIGNA Corporation or of another
corporation, by reason of a reorganization, merger, consolidation,
reclassification or combination (an “Event”), appropriate adjustment shall be
made by the Committee in the number of shares and kind of Restricted Stock and
Common Stock for which Options, SARs and other rights may be or may have been
awarded under this Plan, so that the proportionate interests of Participants
shall be maintained as before the Event. However, in case of any contemplated
Event which may constitute a Change of Control, the Committee, with the approval
of a majority of the members of the Board who are not then Participants, may
modify any and all outstanding Restricted Stock, Options and SARs, so as to
accelerate, as a consequence of or in connection with the Event, the vesting of
a Participant’s right to exercise any such Options or SARs or the lapsing of the
Restricted Periods for shares of Restricted Stock, provided that such
accelerated vesting shall occur only if a Change of Control is actually
consummated.

 

22



--------------------------------------------------------------------------------



 



12.3 No New Grant. No adjustment to an Option or SAR shall be made under this
Article 12 in a manner that will be treated under Code Section 409A as the grant
of a new Option or SAR.
ARTICLE 13
Administration of Plan
13.1 General Administration. The Plan shall be administered by the Committee,
subject to any requirements for review and approval by the Board that the Board
may establish.
13.2 Administrative Rules. The Committee shall have full power and authority to
adopt, amend and rescind administrative guidelines, rules and regulations
relating to this Plan, to interpret the Plan and to rule on any questions
relating to any of its provisions, terms and conditions.
13.3 Committee Members Not Eligible. No member of the Committee shall be
eligible to participate in this Plan.
13.4 Decisions Binding. All decisions of the Committee concerning this Plan
shall be binding on CIGNA Corporation and its Subsidiaries and their respective
boards of directors, and on all Eligible Employees, Participants and other
persons claiming rights under the Plan.
ARTICLE 14
Amendments
14.1 General Provisions. All amendments to this Plan shall be in writing and
shall be effective when approved by the Board, except that a Plan amendment
shall not be effective without the prior approval of CIGNA Corporation
shareholders if necessary under Internal Revenue Service or SEC regulations, or
the rules of the New York Stock Exchange or any applicable law. Unless otherwise
expressly provided by an amendment or the Board, no amendment to this Plan shall
apply to any Plan awards made before the effective date of the amendment. A
Participant’s rights under any Plan grants or awards, including any rights under
paragraph 10.5(d), and a transferee’s rights relating to any transferred
derivative securities, may not be abridged by any amendment, modification or
termination of the Plan without the Participant’s individual consent.
14.2 Compliance with Code Section 409A. To the extent that a benefit under the
Plan is subject to the requirements of Code section 409A, it is intended that
the Plan, as applied to that benefit, comply with the requirements of Code
section 409A, and the Plan shall be so administered and interpreted. The Board
or Committee may make any changes required to conform the Plan and any Option
agreements or other grants with applicable Code provisions and regulations
relating to Incentive Stock Options or to deferral of compensation under Code
Section 409A.

 

23



--------------------------------------------------------------------------------



 



ARTICLE 15
Other Provisions
15.1 Effective Date. The Plan as amended and restated is effective as of the
Restatement Date.
15.2 Duration of the Plan. The Plan shall remain in effect until all Options and
rights granted under the Plan have been satisfied by the issuance of Common
Stock or terminated under the terms of this Plan, all Restricted Periods
applicable to Restricted Stock granted under the Plan have lapsed, and all
Performance Periods related to Performance Shares and Units granted under the
Plan have expired, and all related Performance Share or Unit Payments have been
made.
15.3 Early Termination. Notwithstanding Section 15.2, the Board may terminate
this Plan at any time; but no such action by the Board shall adversely affect
the rights of Participants which exist under this Plan immediately before its
termination.
15.4 General Restriction. No Common Stock issued pursuant to this Plan shall be
sold or distributed by a Participant until all appropriate listing, registration
and qualification requirements and consents and approvals have been obtained,
free of any condition unacceptable to the Board. In no event shall the value,
amount or form of consideration for any award under the Plan be less than the
value or amount, or in other than the form, required by applicable Delaware law.
15.5 Awards Not Assignable.

(a)   No derivative security (as defined in rules promulgated under Exchange Act
Section 16), including any right to receive Common Stock (such as Options, SARs
or similar rights), or any Strategic Performance Shares or Strategic Performance
Units, or any right to payment under the Plan, shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution. Any other attempted assignment or alienation shall be void and of
no force or effect. Any right to receive Common Stock or any other derivative
security (including Options, SARs or similar rights) shall be exercisable during
a Participant’s lifetime only by the Participant or by the Participant’s
guardian or legal representative.

 

24



--------------------------------------------------------------------------------



 



(b)   Notwithstanding Section 15.5(a), the Committee shall have the authority,
in its discretion, to grant (or to sanction by way of amendment of an existing
grant) derivative securities (other than Incentive Stock Options) that may be
transferred without consideration by the Participant during the Participant’s
lifetime to any member of the Participant’s immediate family, to a trust
established for the exclusive benefit of one or more members of the
Participant’s immediate family, to a partnership of which the only partners are
members of the Participant’s immediate family, or to such other person as the
Committee shall permit. In the case of a grant, the written documentation
containing the terms and conditions of such derivative security shall state that
it is transferable, and in the case of an amendment to an existing grant, such
amendment shall be in writing. A derivative security transferred as contemplated
in this Section 15.5(b) may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution and shall continue to be
governed by and subject to the terms and limitations of the Plan and the
relevant grant. The Committee, in its sole discretion at the time the transfer
is approved, may alter the terms and limitations of the relevant grant and
establish such additional terms and conditions as it shall deem appropriate. As
used in this subparagraph, “immediate family” shall mean, as to any person, a
current or former spouse or domestic partner (as defined under the CIGNA 401(k)
Plan), any child, stepchild or grandchild, and shall include relationships
arising from legal adoption.

15.6 Withholding Taxes. Upon the exercise of any Option or SAR, the vesting of
any Restricted Stock, or payment of any award described in Section 4.1(d), (e),
(f) or (g), or upon the exercise of an Incentive Stock Option prior to the
satisfaction of the holding period requirements of Code Section 422, the Company
shall have the right at its option to:

(a)   require the Participant (or personal representative or beneficiary) to
remit an amount sufficient to satisfy applicable federal, state and local
withholding taxes; or

(b)   deduct from any amount payable the amount of any taxes the Company may be
required to withhold because of the transaction.

The Committee may require or permit the Participant to remit all or part of the
required withholding amount in Common Stock (other than Restricted Stock). The
remitted Common Stock may be shares deliverable to the Participant because of
the transaction giving rise to the withholding obligation (in which case the
number of shares of Common Stock delivered to a Participant shall be reduced by
the number of shares so remitted) or shares the Participant has owned without
restriction for at least six months as of the date the withholding obligation
arises. If the Committee permits a Participant to elect to remit Common Stock,
the election shall be made on or before the date the withholding obligation
arises and be subject to the disapproval of the Committee. The Committee may
establish any additional conditions it deems appropriate. The value of any
remitted Common Stock shall be its Fair Market Value as of the date the
withholding obligation arises.

 

25



--------------------------------------------------------------------------------



 



15.7 Book Entry; Certificates. A book entry shall be made in the electronic
share ownership records maintained by the Company or the Company’s transfer
agent as evidence of the issuance of Common Stock to a Participant (or
beneficiary) upon a Restricted Stock grant, the exercise of an Option or any
other grant or payment of Common Stock under the Plan. The Company or its
transfer agent shall deliver to any Participant (or beneficiary), upon the
Participant’s (or beneficiary’s) request and subject to the Participant’s (or
beneficiary’s) compliance with applicable administrative procedures the Company
or its transfer agent may establish, a certificate for any of the shares
evidenced by book entry. A certificate for Restricted Stock, however, will not
be delivered until the applicable Restricted Period has expired.
15.8 Participant’s Rights Unsecured. The right of any Participant to receive
future payments under the provisions of the Plan shall be an unsecured claim
against the general assets of the Company.
15.9 Future Award Not Guaranteed. Any award to a Participant described in
Section 4.1 is not intended to be, or to be construed as, a right to receive
another award at any later time.
15.10 Termination of Employment. The Company retains the right to terminate the
employment of any employee at any time for any reason or no reason, and an award
or grant under the Plan to an Eligible Employee is not, and shall not be
construed in any manner to be, a waiver of that right.
15.11 Successors. Any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of CIGNA Corporation, shall assume the liabilities of CIGNA
Corporation under this Plan and perform any duties and responsibilities in the
same manner and to the same extent that CIGNA Corporation would be required to
perform if no such succession had taken place.
15.12 Construction. The terms used in this Plan shall include the feminine as
well as the masculine gender and the plural as well as the singular, as the
context in which they are used requires.
15.13 Interpretation. All statutory or regulatory references in this Plan shall
include successor provisions.
15.14 Controlling Law. This Plan shall be construed and enforced according to
the laws of the Commonwealth of Pennsylvania, without regard to Pennsylvania
conflict of laws rules, to the extent not preempted by federal law, which shall
otherwise control.

 

26